Title: To James Madison from Josef Yznardy, 10 August 1808
From: Yznardy, Josef
To: Madison, James



Triplicate
Respected Sir,
Cadiz 10th. August 1808.

Confirming the contents of what I had the pleasure to address you pr the Ship Sheppardess John Doan Master I now advise you that I have determin’d to depart for Sevilla to try if I can obtain the liberation of the Vessels being detained at Algeciras, which were order’d to be freed by the Duke of Berg, as well as by the Junta at Sevilla, but afterwards suspended for reasons unknown; and as all intercourse with Madrid has been interrupted Mr. Erving was not able to actuate; from which I have taken upon myself Interfering.  The results will be advised in due time, as also to Mr. Erving.
In December 1806, I advised the Secretary of the Treasury that the Ship Eliza of New Bedford John Barns Master was cast away in this Bay & sold, according to said Master’s orders.  I advised our Consul at London pr icate, with the view that he should dispose of the $1201.05/100 over but having had no reply & doubting whether the concerneds had cognizance of my Steps or if the Capt. arrived in America; I communicate you now with this affair with the idea that said transaction should be advertised, that the Concerneds might apply to receive said sum, the Treasury, having Creditted the account that I have still pending with that department; as Mr. Erving has paid me no monies since the departure of Mr. Young from Madrid for want of Special orders.  I beg Sir you will be pleased to order said Sum to be paid to the Concerneds in said Ship Eliza presenting my  which is at the foot of the Account Sales.  The Accounts of Expenditures for the year 1804, I will remit next December properly vouched, bringing to your attn at same time the very old ballance of $3334.57/100 due to me, and which I assure you is very much wanted.  With Sentiments of high consideration & respect I remain very Sincerely Sir, Your most obedt. Servant

Josef Yznardy

